DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 1/20/2022.  The amendment has been entered and considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jennifer Hinton on 2/8/2022.

Please amend the claims as follows:
Claim 17 (Currently Amended) A method for a relay device, comprising: 
authenticating a remote User Equipment (UE) that is connected to the relay device via a direct radio connection; and 
based on Internet Protocol version 6 (IPv6) addressing being used for the direct radio connection, 
assigning an IPv6 address prefix to the remote UE using IP prefix delegation, and
and
based on Internet Protocol version 4 (IPv4) addressing being used for the direct radio connection, 
assigning a first IPv4 address to the remote UE, and 
reporting a second IPv4 to the MME, the second IPv4 address determined based on the first IPv4 address using a Network Address Translation (NAT) procedure and the information related to the authenticated identity of the remote UE.

Claim 25 (Currently Amended) A baseband processor for a relay device, comprising: 
authenticating a remote User Equipment (UE) that is connected to the relay device via a direct radio connection; and 
based on Internet Protocol version 6 (IPv6) addressing being used for the direct radio connection, 
assigning an IPv6 address prefix to the remote UE using IP prefix delegation, and
reporting, to a mobility management entity (MME) associated with a cellular wireless network to which the relay device is connected, the IPv6 address prefix and information related to an authenticated identity of the remote UE, and
based on Internet Protocol version 4 (IPv4) addressing being used for the direct radio connection, 
assigning a first IPv4 address to the remote UE, and 
reporting a second IPv4 to the MME, the second IPv4 address determined based on the first IPv4 address using a Network Address Translation (NAT) procedure and the information related to the authenticated identity of the remote UE.

Claim 33 (Currently Amended) A User Equipment (UE) comprising a processor configured to perform operations comprising: 
authenticating a remote User Equipment (UE) that is connected to the UE via a direct radio connection; and 
based on Internet Protocol version 6 (IPv6) addressing being used for the direct radio connection, 
assigning an IPv6 address prefix to the remote UE using IP prefix delegation, and
reporting, to a mobility management entity (MME) associated with a cellular wireless network to which the relay device is connected, the IPv6 address prefix and information related to an authenticated identity of the remote UE, and
based on Internet Protocol version 4 (IPv4) addressing being used for the direct radio connection, 
assigning a first IPv4 address to the remote UE, and 
reporting a second IPv4 to the MME, the second IPv4 address determined based on the first IPv4 address using a Network Address Translation (NAT) procedure and the information related to the authenticated identity of the remote UE.

Allowable Subject Matter
Claims 17, 19-22, 24, 25, 27-30, 32, 33, 35-38, 40-46 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches assigning IPv6 or IPV4 addresses, the prior art fails to disclose a device which can assign/report to the MME information related to an authenticated remote UE based on whether its IPv4 or IPv6 being used for a direct connection and when IPv4 is used reporting a second IPv4 to the MME which is determined based on the first IPv4 address, a NAT, and information related to the authenticated identify of a remote UE. These limitations in combination with the other limitations of the independent claims are not taught or suggested in the art of record and thus deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419